DETAILED ACTION
Claims 1-3 and 5-9 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1 & 6 are objected to because of the following informalities: “…galvanically-corrodible or dissolvable wire, and wherein an entirety of the galvanically-corrodible or dissolvable wire galvanically-corrodies or dissolves…” should read as “…galvanically-corrodible or dissolvable wire, and wherein an entirety of the galvanically-corrodible or dissolvable wire galvanically-corrodes or dissolves…”. Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 07/15/2021 have been fully considered but they are not persuasive. 

Applicant’s representative amended claim 1 (and, similarly claim 6) to further recite “…wherein the degradable or dissolvable portion of the braided sand screen is entirely formed from the galvanically-corrodible or dissolvable wire, and wherein an entirety of the galvanically-corrodible or dissolvable wire galvanically-corrodes or dissolves after braided sand screen is deployed in a downhole environment”. Examiner respectfully notes that the claim language is broad in nature and does not overcome the 35 U.S.C. 103 prior art rejection, as disclosure of US Publication 2014/0274820 A1 (i.e. Wann) teaches the limitation reciting: wherein the degradable or dissolvable portion of the sand screen is entirely formed from the galvanically-corrodible or dissolvable wire (Examiner notes that the limitation to require for the degradable/dissolvable portion of the braided sand screen to be formed from a dissolvable wire appears to be an already true statement, as the portion of the braided sand screen within Wann comprises of degradable polymer coating about the plurality of wires which is formed about the entirety of the braided sand screen), and wherein an entirety of the galvanically-corrodible or dissolvable wire galvanically-corrodes or dissolves after sand screen is deployed in a downhole environment (at least paragraphs [0064-0067] introduces “The coated sand screen is then positioned in the subterranean well hole in a conventional manner. During this initial installation, the polymer coating remains intact over the mesh openings and prevents sand and debris from clogging the mesh. Once the screen is 

Examiner suggests incorporating more claim language (i.e. structural and/or functional) to overcome the prior art rejection and advance prosecution, preferably towards an allowance. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

Claim 1 (and, similarly claim 6) recites “…wherein the degradable or dissolvable portion of the braided sand screen is entirely formed from the galvanically-corrodible or dissolvable wire, and wherein an entirety of the galvanically-corrodible or dissolvable wire galvanically-corrodies or dissolves after braided sand screen is deployed in a downhole environment…”. Examiner respectfully notes that specification fails to disclose the description of having the braided sand screen to be entirely formed from the galvanically-corrodible or dissolvable wire. Due to claims and 1 and 6 being rejected under 35 U.S.C. 112(a), the corresponding dependent claims 2-3, 5 and 7-9 are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 (and, similarly claim 9) recite “…applying a degradable material applied to all or a portion of the braided sand screen…”. Examiner respectfully notes that the claim language causes confusion as the respective independent claims require for the braided sand screen to entirely be formed from the galvanically-corrodible or dissolvable wire. For examination purposes, the Examiner will give its broadest reasonable interpretation and assume for the claims to read as “…applying a degradable material applied to all of the braided sand screen…”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,304,169 (i.e. Cimprich et al.) in view of US Publication 2004/0144535 .

In regards to claim 1, Cimprich discloses: A method of manufacturing (at least column 3, lines 14-36 and column 4, line 19- column 5, line 30 introduces a braiding machine for manufacturing purposes), comprising: 
	moving a base pipe (at least 22) of a assembly longitudinally through a center of a wire braiding machine (braiding machine as shown in figure 1 comprising at least elements 10, 16) that provides a plurality of spindles (of at least 11), wherein the plurality of spindles include a plurality of wires wrapped thereon, wherein each spindle includes wire wrapped thereon (at least abstract, column 3, lines 14-36, column 4, lines 37-68 introduces action of the carriers operates to interlace the wire strands from the spindles or spool of wire to a braid onto the longitudinally movable mandrel 22; the wires create a braid about the base pipe 22, as depicted in at least figure 1); 
	deploying the plurality of wires from the plurality of spindles as the plurality of spindles cyclically rotate (at least column 3, lines 14-36 and figure 1 introduces guide assembly 12 includes a stand 13, drive rollers 14 and suitable drive means 15 for rotating the rollers 14 and gears in the braider decks to be described; the rotation of the plurality of spindles allows of forming deploying the plurality of wires about the at least 22); 
	braiding the plurality of wires from the plurality of spindles about the base pipe as the base pipe moves longitudinally with respect to the wire braiding machine (at least column 3, lines 14-36 and figure 1 introduces the wires to create a braid via the spindles about the longitudinally moving base pipe 22).
	However, Cimprich appears to be silent in regards to: a base pipe of a sand control screen assembly; 
	wherein at least one wire of the plurality of wires comprises a galvanically-corrodible or dissolvable wire; 
	wherein the base pipe defines one or more flow ports; and 
	thereby generating a braided sand screen positioned about the base pipe; and 
	forming a degradable or dissolvable portion of the braided sand screen during braiding of the plurality of wires by braiding the galvanically-corrodible or dissolvable wire about a portion of the base pipe during the braiding of the plurality of wires about the base pipe, wherein the degradable or dissolvable portion of the braided sand screen is entirely formed from the galvanically-corrodible or dissolvable wire, and wherein an entirety of the galvanically-corrodible or dissolvable wire galvanically-corrodes or dissolves after braided sand screen is deployed in a downhole environment.
	Nonetheless, Kalman discloses: a base pipe (at least 146) of a sand control screen assembly (assembly comprising at least 100, 148 as shown in at least figures 4-7; at least abstract introduces to restrict sand flow into a wellbore while allowing fluid flow into the wellbore); 
	wherein the base pipe defines one or more flow ports (at least paragraphs [0017, 0037] introduces uses of the present invention include but are not limited to: primary casing or tubing, repairs to casing or tubing, sealing of damaged casing or tubing, sealing of perforated or otherwise non-pressure tight pipe, support for pipe, and other uses related to the sealing and conduction of fluids inside a wellbore; in this embodiment, the objective is to control or eliminate fluid flow and fluid pressure communication between the formation 110 and the wellbore 111 in a well where the casing 112 has been perforated so as to form a plurality of perforations 114); 
	thereby generating a braided sand screen positioned about the base pipe (at least abstract, discloses to provide a barrier at a desired location within a wellbore while drilling, to restrict sand flow into a wellbore while allowing fluid flow into the wellbore, or to protect a metallic sand screen by employing the composite braided tubular sleeve as a protective shroud; at least paragraph [0033-0034] and claim 10, introduces a curable resin applied to the fibers to harden so as to render the braided base pipe sleeve stiff or rigid, or it may seal the woven fibers of the braided sleeve; the braided sleeve 100 preferably comprises a plurality of monofilament fibers 102 and 104 braided or woven to form a continuous tube); and 
	forming the braided sand screen (at least 100, 148) during braiding of the plurality of wires (at least 102, 104) by braiding the wire about a portion of the base pipe during the braiding of the plurality of wires about the base pipe (at least figure 7 depicts forming the braided sand screen via a plurality of wires, as shown further in at least figures 1 & 6, about a portion of the base pipe), wherein the portion of the sand screen is entirely formed from the wire, and wherein an entirety of the wire braided sand screen is deployed in a downhole environment (as shown in at least figures 1-7).
(at least abstract). Furthermore, doing so allows for the production of hydrocarbons, geothermal energy, water and other fluids as well as for injection of fluids into the earth (at least paragraph [0005]).
	Furthermore, Cimprich in view of Kalman appears to be silent in regards to: wherein at least one wire of the plurality of wires comprises a galvanically-corrodible or dissolvable wire; 
	forming a degradable or dissolvable portion of the sand screen by the galvanically-corrodible or dissolvable wire, wherein the degradable or dissolvable portion of the sand screen is entirely formed from the galvanically-corrodible or dissolvable wire, and wherein an entirety of the galvanically-corrodible or dissolvable wire galvanically-corrodes or dissolves after sand screen is deployed in a downhole environment.
	Nonetheless, Wann discloses: wherein at least one wire of the plurality of wires comprises a galvanically-corrodible or dissolvable wire; 
a degradable or dissolvable portion of the sand screen by the galvanically-corrodible or dissolvable wire (at least paragraph [0063] introduces “…sand screens are typically formed from stainless steel mesh…”; furthermore, at least paragraphs [0064-0067] introduces “the degradable polymer may be heated to a substantially molten state and dipping or spray coating may apply then coating of the polymer to the sand screen…”), wherein the degradable or dissolvable portion of the sand screen is entirely formed from the galvanically-corrodible or dissolvable wire (Examiner notes that the limitation to require for the degradable/dissolvable portion of the braided sand screen to be formed from a dissolvable wire appears to be an already true statement, as the portion of the braided sand screen within Wann comprises of degradable polymer coating about the plurality of wires which is formed about the entirety of the braided sand screen), and wherein an entirety of the galvanically-corrodible or dissolvable wire galvanically-corrodes or dissolves after sand screen is deployed in a downhole environment (at least paragraphs [0064-0067] introduces “The coated sand screen is then positioned in the subterranean well hole in a conventional manner. During this initial installation, the polymer coating remains intact over the mesh openings and prevents sand and debris from clogging the mesh. Once the screen is positioned within the well, however, the polymeric coating is then exposed to the environmental conditions within the wellbore. Typically, the temperature within the wellbore will range from about 50 degrees C. to about 90 degrees C. In addition, any materials within the wellbore will be exposed to moisture, in the form of groundwater, on a substantially continuous basis”).
(at least paragraph [0003]). Furthermore, doing so allows to help overcome or limit formation permeability and other limitations that currently hinder or prevent economical facile recovery of potentially valuable caches disposed in low permeability subsurface areas (at least paragraph [0005]).
	
In regards to claim 5, Kalman discloses: the braided sand screen (at least abstract discloses to provide a barrier at a desired location within a wellbore while drilling, to restrict sand flow into a wellbore while allowing fluid flow into the wellbore, or to protect a metallic sand screen by employing the composite braided tubular sleeve as a protective shroud; at least paragraph [0033-0034] and claim 10 introduces a curable resin applied to the fibers to harden so as to render the braided base pipe sleeve stiff or rigid, or it may seal the woven fibers of the braided sleeve; the braided sleeve 100 preferably comprises a plurality of monofilament fibers 102 and 104 braided or woven to form a continuous tube). Wann further discloses: applying a degradable material applied to all or a portion of the sand screen (at least paragraphs [0064-0067] introduces “the degradable polymer may be heated to a substantially molten state and dipping or spray coating may apply then coating of the polymer to the sand screen…”), wherein the degradable material comprises a material selected from the group consisting of borate glass, a degradable polymer, a degradable rubber, a dehydrated salt, and any combination thereof (at least paragraph [0064] introduces the degradable material to be of a degradable polymer).

In regards to claim 6, Cimprich discloses: A method of manufacturing a braided assembly (at least column 3, lines 14-36 and column 4, line 19- column 5, line 30 introduces a braiding machine for manufacturing purposes), comprising: 
	moving a base pipe (at least 22) of an assembly longitudinally through a center of a wire braiding machine (braiding machine as shown in figure 1 comprising at least elements 10, 16) that provides a plurality of spindles (of at least 11), wherein the plurality of spindles include a plurality of wires wrapped thereon, wherein each spindle includes wire wrapped thereon (at least abstract, column 3, lines 14-36, column 4, lines 37-68 introduces action of the carriers operates to interlace the wire strands from the spindles or spool of wire to a braid onto the longitudinally movable mandrel 22; the wires create a braid about the base pipe 22, as depicted in at least figure 1); 
	deploying the plurality of wires from the plurality of spindles as the plurality of spindles cyclically rotate (at least column 3, lines 14-36 and figure 1 introduces guide assembly 12 includes a stand 13, drive rollers 14 and suitable drive means 15 for rotating the rollers 14 and gears in the braider decks to be described; the rotation of the plurality of spindles allows of forming deploying the plurality of wires about the at least 22); 
	braiding the at least one wire of the plurality of wires from the plurality of spindles about the base pipe as the base pipe moves longitudinally with respect to the wire braiding machine (at least column 3, lines 14-36 and figure 1 introduces the wires to create a braid via the spindles about the longitudinally moving base pipe 22).
	However, Cimprich appears to be silent in regards to: A method of manufacturing a braided sand screen assembly having a differential flow rate; 
	a sand control screen assembly;
	wherein at least one wire of the plurality of wires comprises a galvanically-corrodible or dissolvable wire;
	wherein the base pipe defines one or more flow ports; 
	forming a braided sand screen positioned about the base pipe having a first flow rate through the braided sand screen before the at least one wire of the plurality of wires corrodes or dissolves and a second flow rate through the braided sand screen after the at least one wire of the plurality of wires corrodes or dissolves that is different from the first flow rate; and 
	forming a degradable or dissolvable portion of the braided sand screen during braiding of the plurality of wires by braiding the galvanically-corrodible or dissolvable wire about a portion of the base pipe during the braiding of the plurality of wires about the base pipe, wherein the degradable or dissolvable portion of the braided sand screen is entirely formed from the galvanically-corrodible or dissolvable wire, and wherein an 
	Nonetheless, Kalman discloses: A method of manufacturing a braided sand screen assembly having a differential flow rate (at least abstract and paragraphs [0033-0044] introduces the present method can also be used to provide a barrier at a desired location within a wellbore while drilling, to restrict sand flow into a wellbore while allowing fluid flow into the wellbore, or to protect a metallic sand screen by employing the composite braided tubular sleeve as a protective shroud; Examiner notes that differential flow rate within Kalman is the flow rates with and without the sand screen);
	a sand control screen assembly (assembly comprising at least 100, 148 as shown in at least figures 4-7; at least abstract introduces to restrict sand flow into a wellbore while allowing fluid flow into the wellbore);
	wherein the base pipe (at least 146) defines one or more flow ports (at least paragraphs [0017, 0037] introduces uses of the present invention include but are not limited to: primary casing or tubing, repairs to casing or tubing, sealing of damaged casing or tubing, sealing of perforated or otherwise non-pressure tight pipe, support for pipe, and other uses related to the sealing and conduction of fluids inside a wellbore; in this embodiment, the objective is to control or eliminate fluid flow and fluid pressure communication between the formation 110 and the wellbore 111 in a well where the casing 112 has been perforated so as to form a plurality of perforations 114);
(at least abstract and paragraphs [0033-0044] introduces the present method can also be used to provide a barrier at a desired location within a wellbore while drilling, to restrict sand flow into a wellbore while allowing fluid flow into the wellbore, or to protect a metallic sand screen by employing the composite braided tubular sleeve as a protective shroud); and
	forming the braided sand screen (at least 100, 148) during braiding of the plurality of wires (at least 102, 104) by braiding the wire about a portion of the base pipe during the braiding of the plurality of wires about the base pipe (at least figure 7 depicts forming the braided sand screen via a plurality of wires, as shown further in at least figures 1 & 6, about a portion of the base pipe).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Cimprich to include the teachings of Kalman, by modifying the manufacturing process of applying braided wires about an assembly comprising at least a base pipe taught by Cimprich to include for the assembly to comprise of a sand screen taught by Kalman to provide for developing a barrier at a desired location within a wellbore while drilling, to restrict sand flow into a wellbore while allowing fluid flow into the wellbore, or to protect a metallic sand screen by employing the composite braided tubular sleeve as a protective shroud (abstract). Furthermore, doing so allows for the production of hydrocarbons, geothermal energy, water and other fluids as well as for injection of fluids into the earth (at least paragraph [0005]).
comprises a galvanically-corrodible or dissolvable wire;
	forming a sand screen positioned about the base pipe having a first flow rate through the sand screen before the at least one wire of the plurality of wires corrodes or dissolves and a second flow rate through the sand screen after the at least one wire of the plurality of wires corrodes or dissolves that is different from the first flow rate; and 
	forming a degradable or dissolvable portion of the sand screen by the galvanically-corrodible or dissolvable wire about a portion of the base pipe, wherein the degradable or dissolvable portion of the sand screen is entirely formed from the galvanically-corrodible or dissolvable wire, and wherein an entirety of the galvanically-corrodible or dissolvable wire galvanically-corrodes or dissolves after sand screen is deployed in a downhole environment.
	Nonetheless, Wann discloses: wherein at least one wire of the plurality of wires comprises a galvanically-corrodible or dissolvable wire (at least paragraph [0063] introduces “…sand screens are typically formed from stainless steel mesh…”; furthermore, at least paragraphs [0064-0067] introduces “the degradable polymer may be heated to a substantially molten state and dipping or spray coating may apply then coating of the polymer to the sand screen…”); 	
	forming a sand screen positioned about the base pipe (at least 146) having a first flow rate through the sand screen before the at least one wire of the plurality of wires corrodes or dissolves and a second flow rate through the sand screen after the at least one wire of the plurality of wires corrodes or dissolves that is different from the first (at least paragraphs [0062-0067] introduces a temporary dissolvable downhole sand screen which establishes two different flow rates, a first flow rate prior to dissolving of the sand screen and a second flow rate after dissolving of the sand screen has occurred); and 
	forming a degradable or dissolvable portion of the sand screen by the galvanically-corrodible or dissolvable wire about a portion of the base pipe, wherein the degradable or dissolvable portion of the sand screen is entirely formed from the galvanically-corrodible or dissolvable wire (Examiner notes that the limitation to require for the degradable/dissolvable portion of the braided sand screen to be formed from a dissolvable wire appears to be an already true statement, as the portion of the braided sand screen within Wann comprises of degradable polymer coating about the plurality of wires which is formed about the entirety of the braided sand screen), and wherein an entirety of the galvanically-corrodible or dissolvable wire galvanically-corrodes or dissolves after sand screen is deployed in a downhole environment (at least paragraphs [0064-0067] introduces “The coated sand screen is then positioned in the subterranean well hole in a conventional manner. During this initial installation, the polymer coating remains intact over the mesh openings and prevents sand and debris from clogging the mesh. Once the screen is positioned within the well, however, the polymeric coating is then exposed to the environmental conditions within the wellbore. Typically, the temperature within the wellbore will range from about 50 degrees C. to about 90 degrees C. In addition, any materials within the wellbore will be exposed to moisture, in the form of groundwater, on a substantially continuous basis”).
(at least paragraph [0003]). Furthermore, doing so allows to help overcome or limit formation permeability and other limitations that currently hinder or prevent economical facile recovery of potentially valuable caches disposed in low permeability subsurface areas (at least paragraph [0005]).

In regards to claim 9, Kalman discloses: the braided sand screen (at least abstract, discloses to provide a barrier at a desired location within a wellbore while drilling, to restrict sand flow into a wellbore while allowing fluid flow into the wellbore, or to protect a metallic sand screen by employing the composite braided tubular sleeve as a protective shroud; at least paragraph [0033-0034] and claim 10, introduces a curable resin applied to the fibers to harden so as to render the braided base pipe sleeve stiff or rigid, or it may seal the woven fibers of the braided sleeve; the braided sleeve 100 preferably comprises a plurality of monofilament fibers 102 and 104 braided or woven to form a continuous tube). Wann further discloses: applying a degradable material applied to all or a portion of the sand screen (at least paragraphs [0064-0067] introduces “the degradable polymer may be heated to a substantially molten state and dipping or spray coating may apply then coating of the polymer to the sand screen…”), wherein the degradable material comprises a material selected from the group consisting of borate glass, a degradable polymer, a degradable rubber, a dehydrated salt, and any combination thereof (at least paragraph [0064] introduces the degradable material to be of a degradable polymer).

Claims 2-3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,304,169 (i.e. Cimprich et al.) in view of US Publication 2004/0144535 A1 (i.e. Kalman et al.) with the teachings of US Publication 2014/0274820 A1 (i.e. Wann) and US Publication 2012/0152528 A1 (i.e. Greci).

In regards to claim 2, Cimprich discloses: wherein braiding the plurality of wires from the plurality of spindles about the base pipe comprises: braiding the plurality of wires from the plurality of spindles directly (at least abstract, column 3, lines 14-36, column 4, lines 37-68 introduces action of the carriers operates to interlace the wire strands from the spindles or spool of wire to a braid onto the longitudinally movable mandrel 22; the wires create a braid directly about the base pipe 22, as depicted in at least figure 1). Kalman further discloses: the braided sand screen (at least abstract, discloses to provide a barrier at a desired location within a wellbore while drilling, to restrict sand flow into a wellbore while allowing fluid flow into the wellbore, or to protect a metallic sand screen by employing the composite braided tubular sleeve as a protective shroud; at least paragraph [0033-0034] and claim 10, introduces a curable resin applied to the fibers to harden so as to render the braided base pipe sleeve stiff or rigid, or it may seal the woven fibers of the braided sleeve; the braided sleeve 100 preferably comprises a plurality of monofilament fibers 102 and 104 braided or woven to form a continuous tube). 
	However, Cimprich in view of Kalman appears to be silent in regards to: wherein a plurality of longitudinally-extending ribs interposes the base pipe and the sand screen, and the plurality of wires directly onto the plurality of longitudinally-extending ribs; and forming a production annulus between the base pipe and the sand screen.
	Nonetheless, Greci discloses: wherein a plurality of longitudinally-extending ribs (at least 110) interposes the base pipe (at least 102) and the sand screen (at least 106, 114), the plurality of wires directly onto the plurality of longitudinally-extending ribs; and forming a production annulus between the base pipe and the sand screen (production annulus is shown in at least figure 2 where there is void space between the base pipe 102 and the sand screen, comprising at least 106, 114, for fluid to communicate therein).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Cimprich in view of Kalman to include the teachings of Greci, by modifying the braiding manufacturing about a sand screen base pipe taught by Cimprich in view of Kalman to include for the plurality of wires to be directly onto the plurality of longitudinally-extending ribs forming a production annulus between the base pipe and the sand screen taught by Greci to allow for to producing fluid from a (at least paragraph [0002]). Furthermore, doing so allows for efficient control of the movement of unconsolidated formation particles, such as sand, into the wellbore which causes numerous problems in the operation of oil, gas or water wells, such as, plugged formations, tubing and subsurface flow lines, as well as erosion of casing, downhole equipment and surface equipment which leads to high maintenance costs and unacceptable well downtime (at least paragraph [0003]).

In regards to claim 3, Cimprich further discloses: wherein braiding the wire from each spindle about the base pipe comprises: braiding the plurality of wires from the plurality of spindles directly (at least abstract, column 3, lines 14-36, column 4, lines 37-68 introduces action of the carriers operates to interlace the wire strands from the spindles or spool of wire to a braid onto the longitudinally movable mandrel 22; the wires create a braid directly about the base pipe 22, as depicted in at least figure 1). Kalman further discloses: the braided sand screen (at least abstract, discloses to provide a barrier at a desired location within a wellbore while drilling, to restrict sand flow into a wellbore while allowing fluid flow into the wellbore, or to protect a metallic sand screen by employing the composite braided tubular sleeve as a protective shroud; at least paragraph [0033-0034] and claim 10, introduces a curable resin applied to the fibers to harden so as to render the braided base pipe sleeve stiff or rigid, or it may seal the woven fibers of the braided sleeve; the braided sleeve 100 preferably comprises a plurality of monofilament fibers 102 and 104 braided or woven to form a continuous tube). 
a drainage layer interposes the base pipe and the sand screen, and the plurality of wires directly onto the drainage layer; and forming a production annulus between the base pipe and the sand screen.
	Nonetheless, Greci further discloses: wherein a drainage layer (at least 108) interposes the base pipe (at least 102) and the sand screen (at least 106, 114), and the plurality of wires directly onto the drainage layer; and forming a production annulus between the base pipe and the sand screen (production annulus is shown in figure 2 where there is void space between the base pipe 102 and the sand screen, comprising at least 106, 114, for fluid to communicate therein).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Cimprich in view of Kalman to include the teachings of Greci, by modifying the braiding manufacturing about a sand screen base pipe taught by Cimprich in view of Kalman to include for the plurality of wires to be directly onto the drainage layer forming a production annulus between the base pipe and the sand screen taught by Greci to allow for to producing fluid from a hydrocarbon bearing subterranean formation, as an example (at least paragraph [0002]). Furthermore, doing so allows for efficient control of the movement of unconsolidated formation particles, such as sand, into the wellbore which causes numerous problems in the operation of oil, gas or water wells, such as, plugged formations, tubing and subsurface flow lines, as well as erosion of casing, downhole equipment and surface equipment (at least paragraph [0003]).

In regards to claim 7, Cimprich discloses: wherein braiding the plurality of wires from the plurality of spindles about the base pipe comprises: braiding the plurality of wires from the plurality of spindles directly (at least abstract, column 3, lines 14-36, column 4, lines 37-68 introduces action of the carriers operates to interlace the wire strands from the spindles or spool of wire to a braid onto the longitudinally movable mandrel 22; the wires create a braid directly about the base pipe 22, as depicted in at least figure 1). Kalman further discloses: the braided sand screen (at least abstract, discloses to provide a barrier at a desired location within a wellbore while drilling, to restrict sand flow into a wellbore while allowing fluid flow into the wellbore, or to protect a metallic sand screen by employing the composite braided tubular sleeve as a protective shroud; at least paragraph [0033-0034] and claim 10, introduces a curable resin applied to the fibers to harden so as to render the braided base pipe sleeve stiff or rigid, or it may seal the woven fibers of the braided sleeve; the braided sleeve 100 preferably comprises a plurality of monofilament fibers 102 and 104 braided or woven to form a continuous tube). 
	However, Cimprich in view of Kalman appears to be silent in regards to: wherein a plurality of longitudinally-extending ribs interposes the base pipe and the sand screen, and the plurality of wires directly onto the plurality of longitudinally-extending ribs; and forming a production annulus between the base pipe and the sand screen.
a plurality of longitudinally-extending ribs (at least 110) interposes the base pipe (at least 102) and the sand screen (at least 106, 114), the plurality of wires directly onto the plurality of longitudinally-extending ribs; and forming a production annulus between the base pipe and the sand screen (production annulus is shown in at least figure 2 where there is void space between the base pipe 102 and the sand screen, comprising at least 106, 114, for fluid to communicate therein).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Cimprich in view of Kalman to include the teachings of Greci, by modifying the braiding manufacturing about a sand screen base pipe taught by Cimprich in view of Kalman to include for the plurality of wires to be directly onto the plurality of longitudinally-extending ribs forming a production annulus between the base pipe and the sand screen taught by Greci to allow for to producing fluid from a hydrocarbon bearing subterranean formation, as an example (at least paragraph [0002]). Furthermore, doing so allows for efficient control of the movement of unconsolidated formation particles, such as sand, into the wellbore which causes numerous problems in the operation of oil, gas or water wells, such as, plugged formations, tubing and subsurface flow lines, as well as erosion of casing, downhole equipment and surface equipment which leads to high maintenance costs and unacceptable well downtime (at least paragraph [0003]).

In regards to claim 8, Cimprich further discloses: wherein braiding the wire from each spindle about the base pipe comprises: braiding the plurality of wires from the plurality of spindles directly (at least abstract, column 3, lines 14-36, column 4, lines 37-68 introduces action of the carriers operates to interlace the wire strands from the spindles or spool of wire to a braid onto the longitudinally movable mandrel 22; the wires create a braid directly about the base pipe 22, as depicted in at least figure 1). Kalman further discloses: the braided sand screen (at least abstract, discloses to provide a barrier at a desired location within a wellbore while drilling, to restrict sand flow into a wellbore while allowing fluid flow into the wellbore, or to protect a metallic sand screen by employing the composite braided tubular sleeve as a protective shroud; at least paragraph [0033-0034] and claim 10, introduces a curable resin applied to the fibers to harden so as to render the braided base pipe sleeve stiff or rigid, or it may seal the woven fibers of the braided sleeve; the braided sleeve 100 preferably comprises a plurality of monofilament fibers 102 and 104 braided or woven to form a continuous tube). 
	However, Cimprich in view of Kalman appear to be silent in regards to: wherein a drainage layer interposes the base pipe and the sand screen, and the plurality of wires directly onto the drainage layer; and forming a production annulus between the base pipe and the sand screen.
	Nonetheless, Greci further discloses: wherein a drainage layer (at least 108) interposes the base pipe (at least 102) and the sand screen (at least 106, 114), and the plurality of wires directly onto the drainage layer; and forming a production annulus between the base pipe and the sand screen (production annulus is shown in figure 2 where there is void space between the base pipe 102 and the sand screen, comprising at least 106, 114, for fluid to communicate therein).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Cimprich in view of Kalman to include the teachings of Greci, by modifying the braiding manufacturing about a sand screen base pipe taught by Cimprich in view of Kalman to include for the plurality of wires to be directly onto the drainage layer forming a production annulus between the base pipe and the sand screen taught by Greci to allow for to producing fluid from a hydrocarbon bearing subterranean formation, as an example (at least paragraph [0002]). Furthermore, doing so allows for efficient control of the movement of unconsolidated formation particles, such as sand, into the wellbore which causes numerous problems in the operation of oil, gas or water wells, such as, plugged formations, tubing and subsurface flow lines, as well as erosion of casing, downhole equipment and surface equipment which leads to high maintenance costs and unacceptable well downtime (at least paragraph [0003]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        /WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676